RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2021-CA-0089-MR


COMMONWEALTH OF KENTUCKY                                           APPELLANT


                   APPEAL FROM JEFFERSON CIRCUIT COURT
v.                  HONORABLE ANNIE O’CONNELL, JUDGE
                          ACTION NO. 19-CR-001640


EDWARD LACKINGTON                                                       APPELLEE


                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: GOODWINE, JONES, AND MAZE, JUDGES.

JONES, JUDGE: In June 2019, the Jefferson County Grand Jury indicted Edward

Lackington for the murder of his friend and neighbor, Steven Oerther. The

Commonwealth now appeals from the Jefferson Circuit Court’s order granting

Lackington’s motion to dismiss the indictment against him pursuant to KRS1

503.085. After a careful review of the record and the law, we affirm.



1
    Kentucky Revised Statutes.
                                    I. BACKGROUND

             At the time of the incident of this case, Lackington resided in a small

apartment building in Jefferson County consisting of four units. Two of these units

are on the first floor, two are on the second, and both floors of the building are

connected by an internal stairway with a landing. All of the residents of the

building were essentially one extended family. Lackington lived in one unit, and

his sister, Irene, lived in another unit with Oerther, her long-time paramour.

Irene’s daughter, Misty, resided in a third unit, and the fourth unit was occupied by

Oerther’s mother and sister.

             Irene and Oerther had been romantically involved for about twenty

years, but their relationship had suffered over the past year due to Oerther’s

alcohol and drug abuse. According to Irene, Oerther was belligerent when he

drank, and he had also started smoking methamphetamine the previous September.

This resulted in the couple engaging in loud arguments with increasing frequency.

There is nothing in the record to indicate Oerther ever struck Irene during one of

these arguments, although Misty asserted that Oerther had “put holes in the wall by

her head when he’s been drinking.”

             Oerther’s relationship with Lackington had also deteriorated. Both

men were approximately sixty years old and had previously been close friends.

However, according to Irene, her brother had been afraid of Oerther since an



                                          -2-
incident in April when Oerther physically attacked him. Apparently, Oerther and

Irene were having an argument when Lackington showed support for his sister.

Oerther taunted Lackington, asking him if he was going to go retrieve his handgun.

Lackington responded by saying that he was already carrying it. Oerther told

Lackington he was not afraid of the gun, then charged at Lackington and attempted

to punch him. Irene then pulled Oerther away. Irene said her brother carried the

gun because he was slight in stature and fearful, and the gun was his way of trying

to protect himself. She also stressed that Lackington never acted in a

confrontational way because he carried a gun.

             On June 4, 2019, Oerther started drinking whiskey around 11:00 a.m.

or noon. He argued with Irene throughout the day as she was placing household

items in boxes. Irene intended to place these items in a storage unit, but Oerther

believed she was preparing to move out thereby ending their relationship. The

argument progressed as Oerther kept drinking. By nightfall, he had consumed

what Irene described as three half-pints of whiskey, and his agitation had grown to

the point where he was punching and throwing boxes inside the apartment.

Oerther escalated the argument by taking Irene’s car keys and her cell phone away

from her.

             Misty became involved in the altercation while trying to help her

mother find her car keys outside; Oerther told Irene he had thrown the keys into a



                                         -3-
ditch. When they came back inside the hallway of the building, Oerther began a

tirade which included statements such as Irene was “throwing twenty years away”

and that she did not love him. By this time, Oerther’s anger had significantly

increased, and he was yelling at Irene while in her face at close range. Misty

described him as completely enraged, with a very red face, and she believed he

was going to hit her mother. For her part, Irene was afraid Oerther was going to

hurt Misty for intervening in the situation. Neither Irene nor Misty had ever seen

Oerther angered to this degree on any previous occasion.

             Misty placed herself between Oerther and Irene, continuing to argue

with Oerther as Irene went outside. At this point, Oerther grabbed Misty by the

shoulders and shoved her hard to one side. Misty stated that Oerther did not hit her

with a fist, but “knocked [her] out of the way.” She said she fell backward and

sideways but did not fall to the ground. Because of the shove, she was not facing

in the correct direction to view what happened next, but she believed Oerther was

“going after” Lackington, who had appeared on the landing at the top of the stairs.

A single shot rang out, and Oerther fell near the foot of the stairs with a gunshot

wound in his chest. Despite Misty and Irene’s attempt to stanch the bleeding and

perform chest compressions, Oerther died at the scene.

             Lackington told police he came to the stairway because he heard the

altercation and was afraid Oerther was going to hurt his sister or his niece.



                                         -4-
However, when Oerther began to charge at him with a look of drunken rage, he

feared for his own life. Lackington said Oerther was the sort of person who slaps

people and pushes them around, referring to the incident in April when Oerther had

attacked him. Lackington also described the significant size difference between

the two men. Lackington was about five feet six inches tall and weighed about one

hundred fifty pounds, while Oerther was about six feet tall, weighed about one

hundred eighty-five pounds or more, and was very muscular. Lackington was

emphatic about how he was disabled and that Oerther could have “killed [him] in

one or two hits.”2 Finally, Lackington told police he did not want to kill Oerther,

he “just wanted him to stop.”

               After conducting interviews with Irene, Misty, and Lackington, police

investigators arrested Lackington for murder. They told Lackington that there

were inconsistencies in his account that made them disbelieve his assertions

regarding self-defense or protection of others. First, they pointed out that

Lackington’s initial statement, in front of the police and Irene, was that he was

trying to shoot Oerther in the arm, and this differed from his later statement that he

did not have time to aim before he shot. Lackington explained that he did not want



2
   The exact nature of Lackington’s disability is not entirely clear. During his police interview,
Lackington described himself as being in generally poor health, suffering from clogged arteries,
blood clots, and a bilateral pulmonary embolism. Later, at the August 13, 2020 hearing,
Lackington’s counsel argued to the court that Lackington suffers from heart problems and
strokes.


                                                -5-
his sister to think he was trying to kill her boyfriend when he shot him. The

investigators also pointed out that Lackington said Oerther pushed Misty to the

ground, but this was contradicted by Misty herself, who said she never actually fell

to the ground when Oerther shoved her. The investigators also asserted that

Lackington made inconsistent statements about whether he was afraid for Misty

and Irene or for himself, as well as whether he shot Oerther when he was one step

down from the landing or two or three steps down.

             One week after the shooting, the Jefferson County Grand Jury

indicted Lackington on a single count of murder. Following his arraignment,

Lackington filed a pretrial motion to dismiss the indictment pursuant to KRS

503.085, asserting he was immune to prosecution because he was justifiably acting

in self-defense or in the defense of others when he fired the shot that killed

Oerther. The Commonwealth responded to the motion, arguing that Lackington

was not entitled to immunity because there was probable cause to conclude the use

of force was unlawful in his case. As support, the Commonwealth argued that

Oerther was unarmed, Lackington’s use of deadly force was excessive, and

Lackington made inconsistent statements.

             The trial court conducted a hearing on the motion on August 13, 2020.

In addition, the evidence included the three eyewitness statements, the autopsy

report, investigative letters, and police body camera videos. A few months after



                                          -6-
the hearing, the trial court granted Lackington’s motion to dismiss based on its

conclusion that “there is not probable cause to conclude that the force used by the

defendant was unlawful.” (Record (R.) at 75.) This appeal followed.

                               II. STANDARD OF REVIEW

             KRS 503.085 grants civil and criminal immunity to those who

justifiably use force as permitted in KRS 503.050, 503.055, 503.070, and 503.080,

which includes self-defense or in defense of another. Rodgers v. Commonwealth,

285 S.W.3d 740, 752-53 (Ky. 2009). As noted in Rodgers, KRS 503.085 itself

gives little guidance as to how to apply its version of immunity. 285 S.W.3d at

753. Ultimately, “[the Kentucky Supreme Court] concluded that, at each step of

the criminal prosecution – defined as arresting, detaining, charging, or prosecuting

– there must be ‘probable cause to conclude that the force used [by the defendant]

was not legally justified,’ or the case must be dismissed.” Commonwealth v.

Lemons, 437 S.W.3d 708, 714 (Ky. 2014) (quoting Rodgers, 285 S.W.3d at 754).

             Because the claim of immunity in this case turns upon a probable

cause determination, we must pay special attention to the role of the trial court in

determining probable cause as well as the role of a court such as ours, which sits in

review. “Probable cause has . . . been defined as reasonable grounds for belief,

supported by less than prima facie proof but more than mere suspicion.” Lemons,

437 S.W.3d at 715 (internal quotation marks and citations omitted). In its keystone



                                         -7-
opinion on the subject, the United States Supreme Court ruled that probable cause

must not be considered in a “hypertechnical” way; instead, a trial court should use

its common sense to consider the totality of the circumstances. See Illinois v.

Gates, 462 U.S. 213, 236-38, 103 S. Ct. 2317, 2331-32, 76 L. Ed. 2d 527 (1983).

“Probable cause is a relatively low standard based on the ‘practical considerations

of everyday life on which reasonable and prudent men, not legal technicians, act.’”

Commonwealth v. Bennett, 553 S.W.3d 268, 271 (Ky. App. 2018) (quoting Gates,

462 U.S. at 241, 103 S. Ct. at 2333).

             Our role as an appellate court is relatively constrained because a trial

court’s “determination of probable cause should be paid great deference by

reviewing courts.” Gates, 462 U.S. at 236, 103 S. Ct. at 2331. The Kentucky

Supreme Court has held that “[de novo review] is not appropriate . . . in a

determination of probable cause in a self-defense/defense of others immunity

case.” Lemons, 437 S.W.3d at 715. Rather, “[o]n appellate review, this Court

must establish whether the trial court, after using a totality-of-the-circumstances

analysis, had a substantial basis for finding probable cause.” Bennett, 553 S.W.3d

at 270 (citing Lemons, 437 S.W.3d at 715).

                                     III. ANALYSIS

             For its sole issue on appeal, the Commonwealth contends the trial

court in this case erroneously granted immunity and dismissed Lackington’s



                                         -8-
indictment. The Commonwealth first argues that it “has no way of knowing why

the decision was made” in this case, because the trial court did not make specific

findings of fact regarding the discovery presented to it. (Appellant’s Brief at 3.)

Nevertheless, the Commonwealth argues that it overcame the relatively low

probable cause standard of showing Lackington’s use of deadly force was unlawful

“by providing substantial evidence of imperfect self-defense or the existence of

conflicting evidence in the record to show potential unlawful conduct.”

(Appellant’s Brief at 4 (quoting Bennett, 533 S.W.3d at 271)).

              The findings of fact are notably scant in this case. The trial court’s

order lists the evidence it considered, including the witness interviews, police

investigative letters, and body camera videos. The trial court then considered KRS

503.085, its associated statutes, and the case law before stating:

                     Here, considering all of the circumstances known,
              this Court finds that there is not probable cause to
              conclude that the force used by the defendant was
              unlawful. The evidence and arguments presented to this
              Court portray tragic circumstances. While those
              circumstances resulted in the regrettable death of an
              individual, the defendant’s actions were justifiable under
              the law, as there is not probable cause to conclude that
              the defendant’s belief that the force used was necessary
              to protect a third person (here, possibly more than one
              person) and himself against serious physical injury was
              unreasonable.

(R. at 75.)




                                          -9-
                Because the trial court did not elaborate on its analysis of the facts, the

Commonwealth requests that we remand the case for additional findings, as one

alternative form of relief. However, Lackington has correctly pointed out that the

Commonwealth has waived this argument by its failure to request additional

findings after the trial court issued its written judgment. “A final judgment shall

not be reversed or remanded because of the failure of the trial court to make a

finding of fact on an issue essential to the judgment unless such failure is brought

to the attention of the trial court by a written request for a finding on that issue or

by a motion pursuant to Rule 52.02.” CR3 52.04. This civil rule applies in

criminal cases pursuant to RCr4 13.04; see Helphenstine v. Commonwealth, 423

S.W.3d 708, 713 (Ky. 2014). Accordingly, it would not be appropriate in this case

to reverse and remand for additional factual findings.

                In a review on the merits, a determination of whether the trial court

correctly dismissed the indictment under these circumstances is deceptively

difficult. A glance at our case law reveals that most motions arguing for immunity

pursuant to KRS 503.085 do not succeed at the trial court level. This is not

surprising, given that the Commonwealth must only show “probable cause to

conclude that the force used . . . was not legally justified,” which is a low threshold

3
    Kentucky Rules of Civil Procedure.
4
    Kentucky Rules of Criminal Procedure.



                                            -10-
to clear. Lemons, 437 S.W.3d at 714 (quoting Rodgers, 285 S.W.3d at 754). The

single case which appears to be most on point is Commonwealth v. Bennett, 553

S.W.3d 268 (Ky. App. 2018), in which the trial court granted immunity. This

Court reversed and remanded with instructions to reinstate the charges in that case.

However, Bennett is distinguishable because the trial court granted immunity on

the basis of “inconsistent and ambiguous” evidence. Id. at 272.

             In Bennett, each party relied on its own interpretation of a video

which was “of poor quality and lack[ed] audio.” Id. at 269. We noted that the

video, and the evidence as a whole, was “unclear and conflicting” as to whether

Bennett “‘provoke[d] the use of physical force’ or ‘was the initial aggressor[,]’”

which would preclude self-defense immunity. Id. at 272 (quoting KRS

503.060(2)-(3)). We also noted that our Supreme Court has previously found that

“‘conflicting evidence as to whether [the] use of deadly force was justified’

supports the preclusion of a pretrial finding of immunity.” Id. (quoting Rodgers,

285 S.W.3d at 754). The fact that the evidence was conflicting and uncertain

rendered the trial court’s grant of immunity untenable. Based on these

considerations, we held the trial court applied the wrong legal standard when it

determined Bennett was justified in using physical force; instead, the trial court

should have determined “if probable cause exist[ed] to suggest Bennett’s act of

shooting was an unlawful use of force.” Id. at 273.



                                        -11-
             Here, unlike in Bennett, the evidence is much more straightforward. It

is uncontroverted that Oerther was intoxicated, agitated, and belligerent to the

point of physical violence. Misty and Lackington both assert that Oerther charged

at Lackington after shoving Misty. There was also the previous incident in April,

attested to by both Irene and Lackington, in which Oerther physically attacked

Lackington; this shows that Lackington had a reasonable belief that Oerther would

attack him again. The Commonwealth attempts to show probable cause of

unlawful force by stressing particular inconsistencies in Lackington’s accounts of

what happened. However, we fail to discern anything material about whether

Misty hit the floor when Oerther shoved her, in Lackington’s account, or if she was

merely “knocked . . . out of the way,” as she related. Likewise, we fail to see how

varying accounts of where Lackington was standing when Oerther charged him

should affect the probable cause analysis. Lackington’s initial claim that he was

attempting to shoot Oerther in the arm gives us pause, but on the balance, we do

not believe this alleged inconsistency is material. In fact, it could be true that

Lackington intended to shoot Oerther in the arm but did not have time to aim

properly.

             The relevant question is whether there is probable cause of an

unlawful use of force. After considering all of the evidence, the trial court

determined there was not, and we give “great deference” to a trial court’s probable



                                          -12-
cause determination. Gates, 462 U.S. at 236, 103 S. Ct. at 2331. Despite the

Commonwealth’s attempt to point to contradictions in the statements which would

preclude a pretrial finding of immunity, the asserted inconsistencies are simply not

germane to the trial court’s probable cause determination. At best, the

Commonwealth points to inconsistencies which could cause suspicion. As we

have previously noted, however, probable cause must be “supported by . . . more

than mere suspicion.” Lemons, 437 S.W.3d at 715 (citations omitted).

              Finally, despite the Commonwealth’s arguments, we do not consider

the fact that Oerther was unarmed requires reversal. “[D]eadly physical force is

justifiable only when the defendant believes he is in danger of death or serious

physical injury.” Bennett, 553 S.W.3d at 271 (citing KRS 503.050(2)). “‘Serious

physical injury’ means physical injury which creates a substantial risk of death, or

which causes serious and prolonged disfigurement, prolonged impairment of

health, or prolonged loss or impairment of the function of any bodily organ.” KRS

500.080(17); see Anderson v. Commonwealth, 352 S.W.3d 577, 581 (Ky. 2011).

Despite both men being near sixty years of age, the evidence reflects that Oerther

was significantly larger and more physically fit than the relatively frail Lackington.

The trial court determined that Lackington’s use of force was necessary to protect

himself against serious physical injury, and we see no reason to disturb that

conclusion.



                                        -13-
                                 IV. CONCLUSION

            For the foregoing reasons, we affirm the Jefferson Circuit Court’s

order granting Lackington’s motion to dismiss.



            ALL CONCUR.


BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Daniel Cameron                          Joshua M. Reho
Attorney General of Kentucky            Louisville, Kentucky

Jeanne Anderson
Special Assistant Attorney General
Louisville, Kentucky




                                      -14-